COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 CHAUNCEY DEANDRE REED,                          §                 No. 08-19-00283-CR

                       Appellant,                §                   Appeal from the

 v.                                              §                 168th District Court

 THE STATE OF TEXAS,                             §               of El Paso County, Texas

                       State.                    §                 (TC# 20150D00451)

                                              §
                                            ORDER

       The Official Court Reporter for 168th District Court, Rachel Simons, has informed the

Court that she is waiting for court reporter Rebecca Macias to submit a portion of the reporter's

record necessary to complete the official record in this case.

       Accordingly, we ORDER Rebecca Macias to provide her portion of the reporter's record

in this case to Rachel Simons, the Official Court Reporter for the 168th District Court, within 10

DAYS of the date of this order, and to provide this Court with proof that she has submitted her

portion of the record to Simons once that is accomplished.

       IT IS SO ORDERED this 28th day of October, 2020.

                                                                 PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.